Title: To Benjamin Franklin from [Antoine?] Gautier fils & Rey, 2 April 1778
From: Gautier, Antoine?, fils & Rey
To: Franklin, Benjamin


Monsieur
Au Cap le 2 avril 1778
Nous sommes forcé de vous temoigner le mauvais effet qu’ont produittes dans ce pays les reponses que vous aves faittes a divers négociants au sujet de M. Stephen Ceronio duquel nous avions endossé pour 500 Livres Sterling de Lettres de change et en même tems pretté de fortes sommes pour l’honneur du congrès, parceque ce monsieur etoit reduit a déposer son bilan, ne pouvant faire face aux gros engagements qu’il avoit pris pour porter des secours aux etats.
M. St. Martin negt. a bordeaux Porteur de traittes pour 35 m.L. nous a fait passer copie d’une de vos lettres qui donna une tres mauvaise idée de M. Ceronio, agent du congrè, et ce qui le Porta a tirer sur nous, comme endosseurs, a un change fort onéreux, qu’il nous a fallu rembourser. Cette Lettre fit impression aux créanciers de M. Ceronio parceque le Porteur du Remboursement sur nous en avoit l’originale, ce qui fut connu dans l’instant de tout le Commerce.
Nous nous transportames aussitot au gouvernement pour donner lecture de la lettre de Messieurs les membres du congrè pour Réhabiliter le S. Ceronio dans son credit au soutient du notre. Nous prions M. De Tolozan introducteur des embassadeurs de vous la faire Passer pour que vous en preniez Lecture. Par là vous aurez pleine connoissance que le S. Ceronio est l’agent du congrè; et lorsqu’il en sera question vous nous obligerez de dire ce qu’il en est, parceque la moindre indifference sur le compte de cet agent porte sur notre Credit qui a ete d’un grand secours pour le bien des etats. Ne pouvant mettre sur ce papier ce qu’il en est, nous avons besoin de votre réponse: nous vous prions de nous la faire passer le plustost Possible pour Remettre les choze dans leur premier etat; car le S. Ceronio passe a bordeaux et a nantes pour un avanturier. Nous avons l’honneur d’etre avec Respect, Monsieur, Vos tres humbles et tres obeissants serviteurs
Gautier FILS ET Rey
 
Endorsed: Answer’d
Notation: Gauthier—2. Avril 1778.
